Exhibit 10.35
FIRST AMENDMENT TO LEASE AGREEMENT
THIS FIRST AMENDMENT TO LEASE AGREEMENT (“Amendment”) is entered into this the
24th day of July, 2008, between Hudson-Alpha Institute for Biotechnology, an
Alabama non-profit corporation (“Landlord”), and Applied Genomics, Inc., a
Delaware corporation, (“Tenant”).
R E C I T A L S:
A. Landlord and Tenant are parties to that certain Lease Agreement (the “Lease”)
dated January 15, 2008, with respect to the Premises in the Building, as such
terms are defined in the Lease. Any capitalized term used but not defined herein
shall have the meaning ascribed to it in the Lease.
B. Since the execution of the Lease by Landlord and Tenant, the actual location
of the Premises occupied by Tenant has changed, and Landlord and Tenant have
agreed to amend to Lease to reflect the correct description of the Premises and
the amount of square footage of the same.
A G R E E M E N T:
NOW, THEREFORE, for and in consideration of the recitals set forth above, and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Landlord and Tenant hereby agree as follows:
1. Substitution of Premises Exhibit to Lease. The Lease is hereby amended to
delete Exhibit A to the Lease in its entirety and to substitute in lieu thereof
Exhibit A attached hereto and incorporated herein by reference.
2. Amendment to Section 1.01 and Section 3.01 of the Lease. Section 1.01 and
Section 3.01 of the Lease are hereby amended to reflect that the correct Usable
Area of the leased premises in Suite 2200 is 5,756 square feet, and the correct
Usable Area of basement storage is 0 square feet. As of date of this Amendment,
the term “Premises” as used throughout the Lease shall be deemed to refer to the
leased premises as described in this Amendment, including without limitation
Exhibit A attached hereto.
3. Miscellaneous. Except as amended hereby, the Lease is unchanged, and by
execution and delivery of this Amendment, Landlord and Tenant each do ratify and
affirm the Lease, as amended hereby. This Amendment may be executed in one or
more counterparts, all of which taken together shall constitute one original
instrument.
IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed as a sealed instrument as of the day and year first above written.

 

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO LEASE AGREEMENT
(Landlord’s signature page)

            LANDLORD:


Hudson-Alpha Institute for Biotechnology
      By:   /s/ O’Neal Smitherman         Name:   H. O’Neal Smitherman       
Title:   Executive Vice President   

             
STATE OF ALABAMA
    )      
 
    :      
MADISON COUNTY
    )      

I, the undersigned, a notary public in and for said county in said state, hereby
certify that H. O’Neal Smitherman, whose name as Executive Vice President of
Hudson-Alpha Institute for Biotechnology, an Alabama nonprofit corporation, is
signed to the foregoing instrument, and who is known to me, acknowledged before
me on this day that, being informed of the contents of said instrument, he, as
such officer and with full authority, executed the same voluntarily for and as
the act of said corporation.
Given under my hand and official seal this 24th day of July, 2008.

                  /s/ Robert Loye Buck       Notary Public   

My commission expires: September 25, 2011
[NOTARIAL SEAL]

 

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO LEASE AGREEMENT
(Tenant’s signature page)

            TENANT:


Applied Genomics, Inc.
      By:   /s/ Robert S. Seitz         Name:   Robert S. Seitz        Title:  
Chief Executive Officer   

             
STATE OF ALABAMA
    )      
 
    :      
MADISON COUNTY
    )      

I, the undersigned, a notary public in and for said county in said state, hereby
certify that Robert S. Seitz, whose name as Chief Executive Officer of Applied
Genomics, Inc., a Delaware corporation, is signed to the foregoing instrument,
and who is known to me, acknowledged before me on this day that, being informed
of the contents of said instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said Applied Genomics, Inc.
Given under my hand and official seal this 24th day of July, 2008.

                  /s/ Robert Loye Buck       Notary Public   

My commission expires: September 25, 2011
[NOTARIAL SEAL]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Premises Floor Plan
See attached.

 

 



--------------------------------------------------------------------------------



 



                          Item   Room No.   Room Name   Usable SF     Associate
   
216
  CL225   Closet     17     AGI    
217
  CL228   Closet     16     AGI    
218
  CL229   Closet     16     AGI    
219
  CL232   Closet     29     AGI    
219
  CL233   Closet     0     AGI   Corrected 7/16/08, included in CL232
220
  CL234   Closet     15     AGI    
290
  2138   AGI Tissue Storage     462     AGI    
296
  2200   AGI Admin     178     AGI   Corrected 6/16/08
297
  2201   AGI Executive     248     AGI    
298
  2203   AGI Executive     187     AGI    
299
  2204   AGI Arrayer Room     233     AGI    
300
  2205   AGI Executive     344     AGI    
302
  2207   AGI Main Lab     2,298     AGI    
303
  2208   AGI Scoring Room     124     AGI    
304
  2209   AGI Tissue Array Lab     1,427     AGI    
305
  2210   AGI Conference     124     AGI    
306
  2210A   AGI Pantry     38     AGI    
 
                      5,756

 

 